Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 03/29/2022, in response to the rejection of claims 1-16 from the non-final office action, mailed on 12/30/2021, by amending claims 1-2, 4, 7, 9-13, 16, is acknowledged and will be addressed below.

Election/Restrictions
Claims 17-20 remain withdrawn from consideration as pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jurgensen et al. (US 6309465, hereafter ‘465) in view of white et al. (US 20120006493, hereafter ‘493) and Kim et al. (US 20010042799, hereafter ‘799).
Regarding to Claim 1, ‘465 teaches:
A reactor vessel 1 (Fig. 1, line 57 of col. 4, the claimed “A process chamber comprising: a chamber body”);
Reactor cover 2. In the illustrated embodiment the reactor vessel 1 and the cover 2 are water-cooled (lines 58-59 of col. 4, note to be water-cooled, water cooling channel is required in the wall, this is commonly known feature, for instance, see the cooling elements 36a of Fig. 1 of US 5997649, hereafter ‘649, the claimed “a lid plate having a plurality of cooling channels formed therein”);
The susceptor (wafer carrier) 3 (lines 64-65 of col. 4), and the susceptor (wafer carrier) is, only a large plain disk, which is mechanically rotated (lines 44-49 of col. 3, note susceptor rotation is commonly known feature, for instance, see also rotatable susceptor 28 of Fig. 1 of ‘649, the claimed “a rotatable pedestal”);
A fluid inlet unit 6 (lines 5-10 of col. 5), and for fluid inlets configured as shower heads (line 43 of col. 1, the claimed “and a showerhead comprising an edge wall, the edge wall having a perimeter”);
A thermal shield 8, which is also referred to as ceiling, is provided between the hollow disk 6 and the underside of the reactor cover 2 (lines 21-23 of col. 5), and a further embodiment providing for the introduction of local metal sheets serving as thermal shields and a multi-layer configuration of the shower head with materials presenting different coefficients of reflection and absorption (lines 31-35 of col. 3), and in addition to said thermal shield further thermal shields are provided between the upper side of said hollow body and said casing cover (claim 9, note additional thermal shields are provided, thus it makes multi layers, and further, metal is a thermally conductive material, lastly, all material is considered a thermally conductive having different degree of thermal conduction, the claimed “and a shield, the shield comprising a plurality of layers made of a thermally conductive material”);

‘465 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: (1A) the pedestal having a plurality of cooling channels formed therein,
(1B) and a shield surrounding the perimeter of the edge wall, the shield comprising a plurality of layers made of a thermally conductive material.

In regards to the limitation of 1A:
‘493 is analogous art in the field of process chamber (abstract). ‘493 teaches FIGS. 3A-3F illustrate exemplary configurations of the cooling structure 310 in the conductive body 224 of the substrate support assembly 238. The cooling structure 310 includes one or more cooling channels ([0056], see also Fig. 4).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added cooling channels, in the susceptor (wafer carrier) 3, for the purpose of controlling temperature of substrate.

In regards to the limitation of 1B:
‘799 is analogous art in the field of showerhead apparatus (title). ‘799 teaches a showerhead 110, which is surrounded by a shield 104 ([0003], note Fig. 1a shows both the upper and side edge walls of the showerhead is surrounded by the shield having corresponding walls).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added side wall portion surround the perimeter of the showerhead edge wall, to the thermal shield 8 of ‘465, for the purpose of providing thermal shield effect on the edge wall of the showerhead, because the edge wall is also a part of body of the showerhead, thus heat distribution is occurred across the body of the showerhead.

Regarding to Claim 2,
‘465 teaches thermal shield, note thermal shield has a reflective surface having own reflectivity, thus it intrinsically teaches all the limitation “wherein an inner surface of the shield comprises a reflective surface that has a reflectivity of”, except the range “about 0.1 to about 0.2”.

However, the reflectivity is a parameter to control the thermal shielding effect of the shield and is determined by a material used for the shield, thus the reflectivity is an adjustable parameter, in other words, it is a result effective variable to control the thermal shielding effect of the shield.
Consequently, even if ‘465 is silent about the range of the reflectivity as claimed, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have found the range as claimed, since it has been held that discovering an optimum or workable ranges of a result effective variable involves only routine skill in the art, see MPEP 2144.05.

Regarding to Claim 6,
Fig. 1 of ‘465 shows unlabeled portion surround the showerhead 6 and susceptor 5. Further, the unlabeled portion can be clearly interpreted as “coupled to the lid”, note the “couple” is a broader term. Still furthermore, the examiner considers connection to the lid is also easily obtained by rearrangement of connecting parts, thus the feature is obvious matter to an ordinary skill in the art, before the effective filling date of the claimed invention. MPEP clearly guides it has been held that rearranging parts of an invention only involves routine skill in the art, see MPEP 2144.04 (the claimed “further comprising a shroud coupled to the lid plate that surrounds the showerhead and the rotatable pedestal”).

Regarding to Claim 7,
As discussed in the claim 2 rejection above, a surface of an object has a reflection feature having own reflectivity, unless it is a black body, in other words, the reflection is merely different from tiny to large degrees, depending on the material. Therefore, the unlabeled portion of ‘465 also has reflective surface having own reflectivity. This intrinsically teaches all the limitation “wherein the shroud includes a reflective surface that has a reflectivity of”, except the range “about 0.1 to about 0.2”, and the teaching of the reflective range was discussed in the claim 2 rejection above, thus it is rejected for substantially the same reason above.

Regarding to Claim 8,
‘465 teaches a fluid inlet unit 6 is disposed above the susceptor (wafer carrier) 3 which, in the embodiment illustrated here, has the shape of a hollow disk (lines 5-7 of col. 5, Fig. 1 shows the hollow disk have a solid top plate and a bottom plate having plural holes, thus a volume is defined therein (the claimed “wherein the showerhead comprises a perforated plate spaced apart from a top plate defining an interior volume therebetween”).

Regarding to Claim 9,
As discussed in the claim 1 rejection above, the shield 8 of ‘465 is modified to shield top and side wall of the showerhead (the claimed “wherein the shield comprises a top wall above the top plate and a side wall coupled to the top wall, and the side wall is disposed about the perimeter of the edge wall”).
 
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘493 and ‘799, as being applied to Claim 1 rejection above, further in view of Yudovsky et al. (US 20150376786, hereafter ‘786).
Regarding to Claim 3,
‘465, ‘493 and ‘799 do not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 3: wherein the showerhead includes multiple segments.

‘786 is analogous art in the field of process chamber (abstract). ‘786 teaches the gas distribution assembly comprises a plurality of pie-shaped segments 102 which are radially disposed about a central axis 104 (Fig. 1, [0050]), and Each of these gases and vacuum can be directed independently to one or more of the pie-shaped segments ([0053]).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the showerhead of ‘465, so to have plural segments, for the purpose of providing independent control capability on a desired region on the susceptor. Further, MPEP clearly guides making an integral structure separable (e.g. in a plurality of pieces) involves only routine skill in the art, see MPEP 2144.04.

Regarding to Claim 4,
As discussed in the claim 3 rejection above, the showerhead is separated into plural independently controllable segments.
Further, ‘465 and ‘493, together, teach side and top walls of the showerhead surrounded by a shield.
Therefore, before the effective filling date of the claimed invention, it also would have been obvious to a person of ordinary skill in the art to have surrounded side and top walls of each showerhead segment by a separate shield, for the purpose of providing thermal shielding effect for each segment, thus preventing any thermal interference between the independently controllable segments (this reads into the claimed “wherein the shield includes multiple shield structures that each surround a respective perimeter of a respective edge wall of a respective segment, and each segment is thermally separated by at least one shield structure”).

Regarding to Claim 5,
As discussed in the claim 3 rejection above, the showerhead is separated into plural independently controllable segments (note ‘786 clearly teaches Each of these gases and vacuum can be directed independently to one or more of the pie-shaped segments, [0053], therefore, each segment is fluidly separated, the claimed “wherein each segment is fluidly separated”).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465 in view of ‘493 and Shinriki al. (US 6126753, hereafter ‘753).
Regarding to Claim 10, ‘465 teaches:
A reactor vessel 1 (Fig. 1, line 57 of col. 4, the claimed “A system for processing a substrate, the system comprising: a chamber body”);
Reactor cover 2. In the illustrated embodiment the reactor vessel 1 and the cover 2 are water-cooled (lines 58-59 of col. 4, note to be water-cooled, water cooling channel is required in the wall, this is commonly known feature, for instance, see the cooling elements 36a of Fig. 1 of US 5997649, hereafter ‘649, the claimed “a lid plate having a plurality of cooling channels formed therein”);
The susceptor (wafer carrier) 3 (lines 64-65 of col. 4), and the susceptor (wafer carrier) is, only a large plain disk, which is mechanically rotated (lines 44-49 of col. 3, note susceptor rotation is commonly known feature, for instance, see also rotatable susceptor 28 of Fig. 1 of ‘649, the claimed “a rotatable pedestal”);
A fluid inlet unit 6 is disposed above the susceptor (wafer carrier) 3 which, in the embodiment illustrated here, has the shape of a hollow disk (lines 5-7 of col. 5, the claimed “a showerhead disposed above the rotatable pedestal”);
Fig. 1 shows gas lines 71 and 73 (the claimed “a plurality of fluid delivery lines coupled to a showerhead”);
A gas outlet 21 is provided in a manner known per se (line 62 of col. 4, note it is well-known the gas outlet is connected to a pump, see an exhaust port that includes various pumping components, [0032] of ‘493, the claimed “and one or more vacuum pumps coupled to the chamber body”).

‘465 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 10: (10A) the pedestal having a plurality of cooling channels formed therein,
(10B) and one or more vacuum pumps coupled to the chamber body and each of the plurality of fluid delivery lines, wherein each of the fluid delivery lines comprises: a dedicated shut-off valve configured to flow a material to the showerhead, the dedicated shut-off valve operable in an open position and a closed position, a dedicated by-pass valve positioned between the dedicated shut-off valve and the one or more vacuum pumps, the dedicated by-pass valve operable in a by-pass open position and a by-pass closed position.

In regards to the limitation of 10A:
The teaching of ‘493 was discussed in the claim 1 rejection above, thus, the limitation of 10A is rejected for substantially the same reason as claim 1 rejection above.

In regards to the limitation of 10B:
‘753 is analogous art in the field of processing apparatus (title). ‘753 teaches the passages 38 and 46 for the raw material gases are connected to bypass passages 60 and 62, respectively, which communicate with an exhaust passage 14, so that unnecessary gases are exhausted without passing through the process chamber 2. The passages 38, 46, 60, and 62 are provided with switching valves 64 to open and close the passages, if necessary (Fig. 1, lines 10-16 of col. 8). 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have configured the gas lines of ‘465, to be branched into a main gas line having a shut-off valve to flow a material to the showerhead and a by-pass gas line having a by-pass gas valve coupled to vacuum pump, for the purpose of removing unnecessary gases without passing through the process chamber, thus reducing a chance of the contamination by flowing the unnecessary gases.

Regarding to Claim 11,
‘465 teaches Lines 71 and 73 open into the interior space of the hollow disk 6, through which the gases and particularly CVD gases flow from a gas supply unit-which is not illustrated here but is known per se in all respects and which includes a means for moderate pre-heating if necessary-into the interior space of the hollow disk 6 (lines 13-18 of col. 5), and there are now materials for which it is expedient if the gases are introduced into the reactor in a slightly heated state. This can be achieved with the provision that the gases are pre-heated or that the inlet is heated (lines 38-41 of col. 1, the claimed “wherein each of the fluid delivery lines is heated”).

Regarding to Claim 12,
Fig. 1 of ‘753 shows the by-pass valve 64 is disposed between a top edge of the showerhead and the vacuum pump (the claimed “wherein the dedicated by-pass valve of each of the fluid delivery lines is positioned between the showerhead and the one or more vacuum pumps”);
‘753 teaches the passages 38 and 46 for the raw material gases are connected to bypass passages 60 and 62, respectively, which communicate with an exhaust passage 14, so that unnecessary gases are exhausted without passing through the process chamber 2 (lines 10-16 of col. 8, note the “by-pass” means by-passing the gas flow from the main gas line to the by-pass gas line by respectively open/closing the corresponding valve on the gas lines, the claimed “and at least one vacuum pump of the one or more vacuum pumps is configured to remove at least a portion of the material from the respective fluid delivery line when the dedicated shut-off valve is in the closed position and the dedicated by-pass is in the by- pass open position”).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘493 and ‘753, as being applied to Claim 10 rejection above, further in view of ‘799.
Regarding to Claims 13-14,
The teaching of a shield surrounding a perimeter of an edge wall of the showerhead and having plural layers was discussed in the claim 1 rejection with ‘465 and ‘799 above, thus Claims 13-14 are rejected for substantially the same reason as claim 1 rejection above (the claimed “further comprising a shield surrounding a perimeter of an edge wall of the showerhead” of Claim 13, and “wherein the shield includes a plurality of layers” of Claim 14).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘493 and ‘753, as being applied to Claim 10 rejection above, further in view of ‘786.
Regarding to Claim 15,
The teaching of the showerhead having plural fluidly isolated segments was discussed in the claims 3 and 5 rejection with ‘465 and ‘786 above, thus, Claim 15 is rejected for substantially the same reason as claims 3 and 5 rejection above (the claimed “wherein the showerhead comprises a plurality of fluidly isolated segments”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over ‘465, ‘493, ‘753 and ‘786, as being applied to Claim 15 rejection above, further in view of ‘799.
Regarding to Claim 16,
The teaching of each segment surrounded by separate shield was discussed in the claims 4 rejection with ‘465 and ‘799 above, thus, Claim 16 is rejected for substantially the same reason as claim 4 rejection above (the claimed “further comprising a shield surrounding a perimeter of an edge wall of each of the fluidly isolated segments of the showerhead”).

Response to Arguments
Applicants’ arguments filed on 03/29/2022 have been fully considered but they are not convincing in light of the new ground of rejection above.
In regards to the rejection of Claims 4-5 and 15, the applicants argue that the examiner alleges the feature is taught without explanation, see bottom paragraph of page 7.
This argument is found unpersuasive.
The examiner clearly explained based on the cited reference. Because ‘786 teaches an independently controlled showerhead segment, each segment is clearly thermally and fluidly separated, in other words, separate segment itself is sufficient to meet the claimed limitation.

In regards to the OA alleging any subject matter as known, the applicants appear the examiner does not provide any evidence for the known subject matter and further merely recite case laws, see page 8.
Emphasized again, the applicants must clearly point out which part of the OA alleged any subject matter as known without evidence. The examiner maintains the evidences for the known subject matters is clearly provided by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718